Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 1 of 7 PageID 317



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ORTAVIA D. SIMON and SIMON LAW
GROUP, P.A.,

                       Plaintiffs,

v.                                                            Case No: 6:19-cv-1312-Orl-41DCI

NICHOLSON INJURY LAW PA and
DAVID SIMON NICHOLSON,

                       Defendants.
                                              /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Motion for Preliminary Injunction

(“Motion,” Doc. 32) and Defendants’ Response (Doc. 33). For the reasons set forth below, the

Motion will be denied.

                                      I.      BACKGROUND 1

       Plaintiff Ortavia Simon is an attorney and the president of Plaintiff Simon Law Group, P.A.

(Compl., Doc. 1, at 2). Plaintiffs allege that they have common law trademark rights in the tagline

“Simon Says You Deserve Justice” (the “Mark”), which they use in connection with advertising,

marketing, and promoting the legal services that they provide throughout the state of Florida. (Id.

at 5–6). Plaintiffs allege that they have continually used the Mark since April 2016. (Id. at 5).

       Defendant Simon Nicholson is alleged to be an attorney and the president of Defendant

Nicholson Injury Law PA. (Id. at 3). According to Plaintiffs, since July 2018, Defendants have



       1
         While Plaintiffs provided no record citation whatsoever in the Motion, Defendants do not
appear to dispute, at least for purposes of this motion, the basic facts set forth above, which are
taken from the Complaint.



                                            Page 1 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 2 of 7 PageID 318



used the tagline “Simon Says Justice” in connection with Defendants’ provision of legal services

in the state of Florida. (Id. at 2, 6). As a result, Plaintiffs have alleged claims for trademark

infringement and unfair competition under both federal and Florida law. (See generally Doc. 1). 2

Plaintiffs now seek a preliminary injunction, enjoining Defendants from using their tagline during

the pendency of this case.

                                    II.     LEGAL STANDARD

       To obtain a preliminary injunction, the movant must sufficiently establish that (1) “it has a

substantial likelihood of success on the merits;” (2) “irreparable injury will be suffered unless the

injunction issues;” (3) “the threatened injury to the movant outweighs whatever damage the

proposed injunction may cause the opposing party;” and (4) “the injunction would not be adverse

to the public interest.” Forsyth Cty. v. U.S. Army Corps of Eng’rs, 633 F.3d 1032, 1039 (11th Cir.

2011) (quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc)). “A preliminary

injunction, moreover, ‘is an extraordinary and drastic remedy not to be granted unless the movant

clearly establishes the burden of persuasion as to the four requisites.’” Llovera v. Fla., 576 F.

App’x 894, 896 (11th Cir. 2014) (per curiam) (quoting Forsyth Cty., 633 F.3d at 1039).

       “To carry its burden, a plaintiff seeking a preliminary injunction must offer proof beyond

unverified allegations in the pleadings. Moreover, vague or conclusory affidavits are insufficient

to satisfy the plaintiff’s burden.” Palmer v. Braun, 155 F. Supp. 2d 1327, 1331 (M.D. Fla. 2001),

aff’d, 287 F.3d 1325, 1327 (11th Cir. 2002); see also M.D. Fla. Rule 4.06(b)(1) (incorporating the

requirements of Local Rule 4.05(b)(1)–(5), which states in relevant part that “[t]he motion must




       2
         Plaintiffs originally also asserted a claim for trademark dilution, but that claim was
dismissed. (June 17, 2020 Order, Doc. 42, at 14).



                                            Page 2 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 3 of 7 PageID 319



be supported by allegations of specific facts shown in the verified complaint or accompanying

affidavits”).

                                         III.    ANALYSIS

        Plaintiff provides no record citations in the Motion and submits no evidence in support of

the Motion. Based on the standard set forth above, this failing alone is a sufficient basis for denial

of the Motion. NuVasive, Inc. v. LeDuff, No. 2:19-cv-698-FtM-38NPM, 2019 U.S. Dist. LEXIS

196544, at *9 (M.D. Fla. Nov. 13, 2019) (explaining that to meet its burden, the moving party

“must support a motion for preliminary injunction with evidence”). However, the Motion also fails

on the merits.

        Plaintiffs have not established a likelihood of success on the merits of their claims for

federal or common law trademark and unfair competition. “[A]nalysis of the Florida statutory and

common law claims of trademark infringement and unfair competition is the same as under the

federal trademark infringement claim.” Gift of Learning Found., Inc. v. TGC, Inc., No. 01-8069-

CIV-HURLEY, 2001 U.S. Dist. LEXIS 25301, at *30 (S.D. Fla. Oct. 29, 2001), aff’d, 329 F.3d

792 (11th Cir. 2003) (per curiam) (citing Investacorp, Inc. v. Arabian Inv. Banking Corp., 931

F.2d 1519, 1521 (11th Cir. 1991)). Additionally, “[i]n the Eleventh Circuit [federal trademark

infringement and unfair competition] are often assessed together because ‘the same facts that

support a claim for trademark infringement are also sufficient to support a claim for unfair

competition.’” Spire, Inc. v. Cellular S., Inc., No. 17-00266-KD-N, 2017 U.S. Dist. LEXIS

146169, at *14 (S.D. Ala. Sept. 11, 2017) (quoting Escot Bus Lines, LLC v. Fla. Express Bus, LLC,

2017 U.S. Dist. LEXIS 36890, at *3 (M.D. Fla. Mar. 15, 2017) (collecting cases)). Thus, to obtain

a preliminary injunction, Plaintiffs must establish a likelihood of success on proving the following

elements: “(1) [they] possess[] a valid mark; (2) [Defendants] used the mark in commerce in




                                             Page 3 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 4 of 7 PageID 320



connection with the sale or advertising of goods; and (3) [Defendants] used the mark in a manner

likely to confuse consumers.” Hoop Culture, Inc. v. Gap Inc., 648 F. App’x 981, 983 (11th Cir.

2016) (citing North Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1218 (11th Cir.

2008)). Plaintiffs fail to meet their burden with regard to the first element.

       As noted, Plaintiffs only claim common law rights in the Mark; it is not registered. To

establish a valid unregistered trademark, the trademark must be “so associated with [Plaintiffs’]

goods that the use of the same or similar marks by another company constitutes a false

representation that its goods came from the same source.” Tana v. Dantanna’s, 611 F.3d 767, 773

(11th Cir. 2010). “[O]nly those marks that are capable of distinguishing the owner’s goods from

those of others, i.e., that are sufficiently ‘distinctive,’ are eligible for . . . protection as common

law marks under the Lanham Act.” Id. “[The Eleventh Circuit] recognizes four categories of

distinctiveness, listed in ascending order of strength” as follows:

               (1) generic—marks that suggest the basic nature of the product or
               service; (2) descriptive—marks that identify the characteristic or
               quality of a product or service; (3) suggestive—marks that suggest
               characteristics of the product or service and require an effort of the
               imagination by the consumer in order to be understood as
               descriptive; and (4) arbitrary or fanciful—marks that bear no
               relationship to the product or service, and the strongest category of
               trademarks.

Id. at 774 (quotation omitted). Generic marks are not considered distinctive and “are generally

incapable of receiving trademark protection,” while “[s]uggestive and arbitrary or fanciful marks

are deemed ‘inherently distinctive’ because their intrinsic nature serves to identify a particular

source of a product and are generally entitled to trademark protection.” Id. (quotation omitted). In

the middle are descriptive marks, which “though not inherently distinctive, may become

sufficiently distinctive to enjoy trademark protection by acquiring ‘secondary meaning.’” Id.

(quoting 15 U.S.C. § 1052(f)).




                                             Page 4 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 5 of 7 PageID 321



        Plaintiffs simply do not address whether their Mark is valid. They do not argue or explain

why the Mark should fall into one of the inherently distinctive categories, nor do they suggest that

the Mark is descriptive but has acquired a secondary meaning. The Motion is simply silent as to

the validity of the Mark. The closest Plaintiffs get to addressing the issue is one unsupported

statement—which does not mention validity—but which states that “through its association with

[Plaintiffs’ legal services], Plaintiffs’ Mark has acquired a special significance and

distinctiveness.” (Doc. 32 at 8). Plaintiffs cite no legal authority and do not provide any substantive

analysis. Further, to the extent this statement is meant to be an argument that the Mark is a valid

descriptive mark, it utterly fails to address the requirements of acquiring a secondary meaning. See

Tana, 611 F.3d at 776 (setting out the four factors the Eleventh Circuit considers in assessing

secondary meaning). Thus, Plaintiffs have failed to meet their burden to establish that the Mark

is likely valid.

        This failure also impacts Plaintiffs’ ability to establish a likelihood of proving the third

element—a likelihood of consumer confusion. In analyzing this element, courts consider “(1)

strength of the mark alleged to have been infringed; (2) similarity of the infringed and infringing

marks; (3) similarity between the goods and services offered under the two marks; (4) similarity

of the actual sales methods used by the holders of the marks, such as their sales outlets and

customer base; (5) similarity of advertising methods; (6) intent of the alleged infringer to

misappropriate the proprietor’s good will; and (7) the existence and extent of actual confusion in

the consuming public. Id. at 774–75. “Evidence of confusion by actual or potential customers is,

of course, the best evidence of a likelihood of confusion,” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l

Univ., Inc., 830 F.3d 1242, 1264 (11th Cir. 2016)




                                             Page 5 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 6 of 7 PageID 322



       As noted above, Plaintiffs did not even address the validity of their Mark much less its

strength. Further, despite Plaintiffs’, again unsupported, statement that “the consuming public is

confused by Defendants’ use of the Infringing Mark,” (Doc. 32 at 8), they have not submitted any

evidence of actual confusion. As to the remaining factors, Plaintiffs simply state that Plaintiffs and

Defendants are currently providing similar legal services within the state of Florida and use similar

media outlets. Predictably, Plaintiffs provide no citation to evidence or any legal authority to

support their contention that these bare-bone assertions are sufficient to establish a likelihood of

consumer confusion.

       Finally, Plaintiffs have not met their burden to establish irreparable harm. Plaintiffs solely

rely on a presumption that irreparable harm exists where there is a likelihood of consumer

confusion. (Doc. 32 at 9). First, the validity of that presumption has been called into question. See

Hoop Culture, Inc. v. Gap Inc., 648 F. App’x 981, 984 (11th Cir. Fla. April 28, 2016) (“[T]he

Supreme Court’s decision in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006), call[ed]

into question whether courts may presume irreparable harm merely because a plaintiff in an

intellectual property case has demonstrated a likelihood of success on the merits.” (internal

quotation and citation omitted)). Regardless, as noted, Plaintiffs have failed to establish a

likelihood of success on the merits, so this presumption would not apply here. Plaintiffs provide

no other argument, and certainly no evidence, regarding irreparable harm. Thus, Plaintiffs have

also failed to establish that they will suffer irreparable harm absent a preliminary injunction.

                                       IV.     CONCLUSION

       Plaintiffs have failed to meet their burden to obtain a preliminary injunction. Accordingly,

it is ORDERED and ADJUDGED that Plaintiffs’ Motion for Preliminary Injunction (Doc. 32) is

DENIED.




                                             Page 6 of 7
Case 6:19-cv-01312-CEM-DCI Document 43 Filed 06/22/20 Page 7 of 7 PageID 323



       DONE and ORDERED in Orlando, Florida on June 22, 2020.




Copies furnished to:

Counsel of Record




                                     Page 7 of 7
